Citation Nr: 9909494	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-29 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to special monthly compensation based on the 
loss of use of one hand. 

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from September 1984 to 
September 1988 and January 1990 to February 1992.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Nashville, Tennessee, Regional Office (hereinafter RO).  It 
is noted that the issue of entitlement to special monthly 
compensation based on the need for regular aid and 
attendance, or on being housebound, was denied by March 1998 
rating decision.  The record before the Board contains a 
general statement of the representative of February 1999, on 
the issues, but does not otherwise contain a timely notice of 
disagreement.  As such, the instant appeal is limited to the 
issues set forth on the title page.

Review of the record reveals, primarily, that this claim is 
one for financial assistance from the VA in acquiring an 
automobile and adaptations thereto.  As part of that claim, 
the issue of entitlement to special monthly compensation 
based on the loss of use of one hand has been developed.  In 
reviewing the record, the Board concludes that there is 
sufficient evidence to conclude that the appellant has the 
loss of use of the left hand.  This will be sufficient to 
warrant allowance of the issues before the Board.  It is 
noted that the evidence is insufficient to ascertain whether 
there is the loss of use of the right hand.  As such, that 
issue will not be considered herein, in view of the complete 
grant of the benefits otherwise requested.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Service connection is in effect for severe active 
rheumatoid arthritis with anemia, currently rated as 100 
percent disabling.

3.  The left hand demonstrates a greatly reduced range of 
motion in the index and other long fingers, with an inability 
to totally flex them to the palmar surface.  There is no 
indication that she can oppose the thumb with the fingers 
with any force such as to pick up or grasp objects.

4.  It is at least as likely as not that there is such 
inability to grasp and manipulate objects that no effective 
function remains in the left hand other than that which would 
be equally well served by an amputation stump at the site of 
election below the elbows with use of a suitable prosthetic 
appliance.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for special monthly compensation for the loss of 
use of the left hand are met.  38 U.S.C.A. §§ 1114, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 4.63 (1998).

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment for an 
automobile are met.  38 U.S.C.A. §§ 1114, 3901, 3902, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350, 3.808, 4.63 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that her claims are "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The term "loss of use" of a hand is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. could be accomplished equally well by an 
amputation stump with prosthesis.  Examples under 38 C.F.R. 
§§ 3.350(a)(2) and 4.63 which constitute loss of use of a 
foot or hand include complete ankylosis of two major joints 
of an extremity.  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes, in pertinent part, 
loss or permanent loss of use of one or both hands.  For 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips due to service connected disability 
is sufficient for entitlement to financial assistance.  
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Adaptive 
equipment which is necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
shall be provided.  38 U.S.C.A. § 3902(b)(1).  The term 
adaptive equipment includes that special equipment necessary 
to assist the eligible person to get into and out of the 
vehicle.  38 U.S.C.A. § 3901.

With the above legal criteria in mind, the facts and 
contentions will be summarized.  Service connection is in 
effect for severe active rheumatoid arthritis with anemia, 
currently rated as 100 percent disabling.  Symptoms of the 
veteran's rheumatoid disease in the veteran's hands shown 
upon the most recent VA examination conducted in June 1997, 
in pertinent part, include what were described as the 
following "major" problems:  In the left hand, there was a 
"greatly reduced" range of motion in the index finger and 
long fingers, to include the inability to flex them to the 
palmar surface.  Both wrists were shown to be "significantly 
abnormal" with greatly decreased ranges of motion, to 
include the complete loss of dorsiflexion.  

In summarizing the findings from the June 1997 VA 
examination, the examining physician stated that the veteran 
had "quite severe rheumatoid disease with major joint 
abnormalities."  X-rays of the wrists were interpreted as 
showing flexion deformities and severe disruptive changes, 
and it was the examiner's opinion that the veteran's 
inflammatory and structural changes made it difficult for the 
veteran to grasp objects with her hands and hold on to them 
tightly.  The physician indicated that the veteran was able 
to safely manipulate the steering wheel of her car with power 
steering, but that she would need power windows because she 
could not raise the windows of her car manually.  It was 
indicated by the physician that the veteran's problems were 
"multifactorial," including the inability to supinate or 
pronate the wrists and decreased grip in the fingers.  

Applying the pertinent legal criteria with regard to "loss 
of use" of a hand to the relevant facts, while the Board 
notes that not all of the clinical findings contained in the 
reports from the most recent VA examination suggests that the 
disability in the veteran's left hand is so severe as to 
result in "loss of use" as that term is defined for the 
purpose of VA benefits.  Nevertheless, it is the conclusion 
of the Board that there are sufficient findings contained 
therein indicating that the veteran's ability to grasp or 
manipulate objects with the left hand is so limited as to 
equate with the functioning that would result from an 
amputation stump with prosthesis.  It is noted that she is 
unable to flex the index and long fingers to her palm, and it 
is not described that she can oppose the long fingers to the 
thumb.  Diminished grip strength is also reported.  Thus, as 
the veteran must be afforded the full benefit of a reasonable 
doubt, the Board concludes that entitlement to special 
monthly compensation based on the loss of use of the left 
hand is warranted.  38 U.S.C.A. §§ 1114, 5107(b); 38 C.F.R. 
§§ 3.102; 3.350(a)(2), 4.63; Gilbert, 1 Vet. App. at 49.  (As 
noted, there is insufficient evidence to fully evaluate the 
right hand, but as that is not at issue, additional 
development is not needed.)

Of particular significance to the Board in making the above 
determination were the recent examination findings showing 
the inability of the veteran to flex the fingers of the left 
hand to the palmar surface; and the complete loss of 
dorsiflexion in the wrist.  The Board also notes that a 
review of the clinical evidence of record reflects a 
significant progression in the disability due to rheumatoid 
arthritis, particularly when compared to the disability shown 
upon VA examination in February 1996.  

With regard to the claim for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile, as the controlling legal 
criteria provide that entitlement to these benefits are 
warranted if "loss of use" of one or both hands due to 
service-connected disability is shown, and it has been 
concluded in this decision that the requisite "loss of use" 
of one hand is shown, this claim will also be granted.  38 
U.S.C.A. §§ 1114, 3901, 3902, 5107(b); 38 C.F.R. §§ 3.102, 
3.350, 3.808, 4.63; Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to special monthly compensation based on the loss 
of use of the left hand is granted, subject to regulations 
governing the payment of monetary awards.  

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is granted, subject to regulations governing 
the payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 
- 2 -


- 4 -


